DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 25-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the process as claimed can be practiced by another and materially different apparatus such as a medical device where the adhesive is applied after removal from the sterile package.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said bolster material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Further, the limitation is indefinite because it is unclear if the bolster material refers to the first and/or second piece of bolster material.
Claim 23 recites the limitation "said first and second bolster materials" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 6, 14-15, and 22-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,752,965 (Francis), or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 5,752,965 (Francis) in view of US 2003/0120284 (Palacios).
1. Francis teaches a medical device (retainer 10) useful for applying a bolster material (pledget material 12, 14) to a surgical fastening device (surgical fastener applying device 46) having first and second arms (jaw members 48, 50) presenting respective first and second arm surfaces (FIG. 2A; col. 11-12, lns. 45-11). The medical device has an applicator element (frame 18) which is receivable between the first and second arms (FIG. 2A; col. 11-12, lns. 45-11) and first and second pieces of bolster material (pledget material 12, 14). The applicator element has first and second sides (e.g., top and bottom sides in FIG. 1B). The first piece of bolster material is coupled to the applicator element and presented at the first side of the applicator element for contact with at least the first arm surface (FIG. 1A and 2A-2B). The first piece of bolster material has an adhesive (adhesive 16) configured to temporarily adhere the first piece of bolster material to the first arm surface (FIG. 2B; col. 10-11, lns. 49-20)(e.g., examiner notes that the broadest reasonable interpretation of the claims includes the adhesive being applied after removal from the sterile package as taught by Francis since no claim limitation requires the 
1. Alternatively, Francis discloses the invention substantially as claimed as discussed above and further discloses the first and second pieces of bolster material including an adhesive (adhesive 16) applied after removal from the sterile package such that Francis does not disclose a sterile package containing the medical device with first and second pieces of bolster material having an adhesive. Palacios teaches a medical device in the same field of endeavor contained 
2. The first and second pieces of bolster material are a bioresorbable synthetic polymer (e.g., see “synthetic pledge material” at col. 8, ln. 26 and discussion of bioabsorbability at “Other Publications” and col. 4, lns. 15-16).
3. The first and second pieces of bolster material each comprise a multilaminate bolster material (see P0075 of Palacios).
4. The bolster material has at least one portion received around the applicator element (see pledget material 12, 14 being received around exterior surface of pressure equalization member 20 at FIG. 2B). 
6. The first and second pieces of bolster material comprises collagen (see bovine pericardium at col. 8, lns. 20-22). 
14. The applicator element comprises a compressible material (see pressure equalization member 20 of “foam plastic”). 
15. The compressible material is a polymer foam (see pressure equalization member 20 of “foam plastic”).

23. Francis discloses the invention substantially as claimed as discussed above but is silent regarding the thickness of the first and second pieces of bolster material such that it does not disclose the thickness being 50 to 1000 microns. Palacios teaches a medical device in the same field of endeavor where the bolster material is 50 to 1000 microns (P0074). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of first and second pieces of bolster material of Francis to be 50 to 1000 microns as taught by Palacios as applicant appears to have placed no criticality on the claimed range (see P0067 indicating the claimed range forming one of many potential ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
24. The adhesive is covered by a release paper (see P0046 of Palacios).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,752,965 (Francis) in view of US 2003/0120284 (Palacios), as applied to claim 6 above, and further in view of US 2004/0093029 (Zubik).
Francis discloses the invention substantially as claimed as discussed above and further discloses the first and second pieces of bolster material being bovine pericardium at col. 8, lns. 20-22 but does not disclose the material including extracellular matrix material. Zubik teaches bolster material in the same field of endeavor including extracellular matrix material (see porcine small intestinal submucosa at P0038-P0039). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bolster material of Francis to include extracellular matrix material as taught by Zubik, since it has been held to be within the In re Leshin, 125 USPQ 416.
Claims 11-13 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,752,965 (Francis) in view of US 2003/0120284 (Palacios), as applied to claim 1 above, and further in view of US 2005/0059997 (Bauman).
Francis discloses the invention substantially as claimed as discussed above but does not disclose the first and second pieces of bolster material and the applicator element include weakened areas. Bauman teaches a medical device in the same field of endeavor where a piece of bolster material (e.g., outer circumferential portion of buttresses at FIG. 2E) and an applicator element (e.g., inner portion of buttresses at FIG. 2E) include a weakened area (slits 32) adapted for creating a separation in the bolster material and in the applicator element (FIG. 3A; P0008 and P0031-P0032) for the purpose of adding flexibility to the bolster material and applicator element (P0008). The applicator element is made of a material susceptible to manual tearing (e.g., due to slits 32). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second pieces of bolster material and applicator element of Francis to include weakened areas as taught by Bauman in order to add flexibility to the bolster material and applicator element.
Response to Arguments
Applicant’s arguments regarding the new limitations with respect to Francis have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771